Title: To George Washington from Elias Dayton, 15 March 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Chatham March 15th 1781
                  
                  The fleet of which I gave your Excellency advice in my last, set sail & left the hook the day before yesterday about ten oClock.  The account which I transmitted of the number of sail, of troops and the horses embarked was, I believe strictly true.  Two frigates only sailed out with them, but I could not learn with certainty whether any part of Arbuthnot’s fleet were to join them on their way.  Their detention thus long has I am sensible been occasioned by the advices they had received of the sailing of the French fleet at the moment of their embarkation.
                  I am still of opinion that they are intended to land at Wilmington or by running up James river to form a junction with Arnold and either strengthen his position or assist in securing his retreat.
                  From the weakness of the enemy in the city and on the Islands, I conclude that they cannot undertake any important excursions, but will be contented to hold the posts they now occupy.  I have the honor to be your Excellencys most Obedient Hbl. Servant
                  
                     Elias Dayton
                     
                  
               